DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,834,012 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The error statement in the May 7, 2021 is identical (other than claim numbers) to the May 7, 2021 declaration in reissue 17/221,152. After the first of these applications (this application and the ‘152 application) is allowed, the error statement of the remaining application will not be valid, as that error will have already been corrected in the other application. Each reissue application should have a distinct error statement to avoid this problem. Applicant is required to establish (in the error statement) that what is being corrected is different from what is already been corrected, or that the correction in this reissue is different from that sought in the ‘152 reissue. 37 C.F.R. 1.175(d) states, “If errors previously identified in the inventor's oath or declaration for a reissue application pursuant to paragraph (a) of this section are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue.” In the instant case, the error is no longer being relied upon, as it has been corrected in the previous reissue. The same language is found in section (f)(2) of the rule for dealing with continuation reissues, but part (d) is not limited to continuation reissues. As the declaration was never seen as acceptable in this application, a new declaration should be submitted. Error statements in the remarks of a response must be clearly delineated but in this instance even if the differences established on pages 13 and 14 were separated from the rest of the remarks, a new declaration is required, as this application has not had a declaration with an error statement that was not objected to. The statements on page 13 and 14 should be incorporated into the earlier “method” difference to overcome this rejection.
Claims 28,29,31,33-39 and 41-56 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  
	The April 18, 2022 amendment to the specification is not in the proper format. The first paragraph uses strikethroughs to signify deletions. Only single brackets should be used. The Line on the second page describing new claim 7 should be completely underlined. 
Drawings
The drawings were received on April 18, 2022.  These drawings are acceptable.

Application Data Sheet
The April 18, 2022 ADS states twice that this application is a continuation of 16/537,070, as well as the related cases in that chain. Entries 1-5 of the 4-18-2022 ADS are repeated as entries 8-12 (counting the deleted line 6 as an entry). Lines 8-12 do not add any information and should be deleted. 

Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and
assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by a power grid. While the ‘012 patent can support this (see line 47 of column 8), there is no support in the ‘730 application. The ‘730 application stated various types of power sources could be used (see paragraph 40 of the ‘730 application as filed, or the paragraph beginning on line 59 of column 8 of the ‘312 patent which states the present invention “may be powered by any suitable power source”, including, “a combustion engine, electric power supply which may be provided by an on-site generator or by a hydraulic power supply”. There is no mention of an electric power grid in the ‘312 patent, and thus no evidence that powering the down hole pump with an electric power grid was conceived before the filing of the ‘959 application. As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 28,29,31,33-39 and 43-56 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Pre-Grant Publication 2009/0095482 to Surjaatmadja (hereinafter “Surjaatmadja”).
Surjaatmadja discloses ( as claimed in current claim 44) a method of performing a fracturing operation comprising using a blender to prepare a fracturing fluid comprising a solid material and a liquid (paragraph 6 states that fracturing fluid including water and proppant can be used by the system); pumping the fracturing fluid down hole using a pump (pumping grid- paragraph 8) to perform the fracturing operation and using only electricity from a power grid to power the at least one pump (“A power grid is operable to connect to the blending modules, the additive storage modules, the liquid additive pumps, the pumping grids and the manifolds”-paragraph 8). See also paragraph 27. In regard to independent claim 45, Surjaatmadja discloses storage module 240 and in paragraph 29 states that the storage module comprises tanks filled with proppant. Paragraph 31 states that blending module 212 is connected to the additive storage module, a water source and the pumping grid 218 to prepare a fracturing fluid. Paragraph 27 states that all the power for all of the modules is provided by power grid 244. 
In regard to claim 28, paragraph 28 states that the tanks of storage module 240 can be emptied by gravity and paragraph 29 states that the tanks of 240 can be filled with proppant. In regard to claim 29, the use of proppant is discussed in paragraph 31. In regard to claim 31, the power grid is the only power source for the system of Surjaatmadja and the above citations state that the blender is powered by the power grid. In regard to claim 33, paragraph 28 states that each tank can be monitored for level, material weight, and the rate at which the well treatment fluid is being consumed. In regard to claim 34, the same paragraph stated that this information can be transmitted to a controller or control area. In regard to claim 35, paragraph 35 describes the controllers being coordinated and monitored by the central control module. This is seen as a network storage device. Paragraph 28’s controller that monitors for rate of usage is seen to encompass a designated interval for taking a reading of claim 36, as the time between readings must be known to determine the rate of change. In regard to claim 37, possible additives are listed in paragraph 31. In regard to claim 38, the fracturing fluid is produce in centralized well treatment fluid center 102 and sent to centralized service factories 104 through distribution lines 108. This is seen to be accomplished with the use of a transfer pump. In regard to claim 39, paragraph 28 states that the tanks can be monitored to determine the amount of material remaining. The information is sent to a controller. As this is stated to contribute to continuous operation, it is assumed to be real-time monitoring. In regard to claim 43, paragraph 31 describes the use of a preblending unit that receives water from water source 202. The mixture is fed to a hydration device to produce a fully hydrated fluid stream to be blended in the mixer of the blending module 212 with proppant. In regard to claim 46, the power grid is the only power source for the system of Surjaatmadja and the above citations state that the blender is powered by the power grid. In regard to claim 47, the storage units of Surjaatmadja are seen as silos,as the term is not seen to convey any definite structure other than a storage facility. In regard to claims 48-50, paragraph 28 states that the tanks of storage module 240 can be emptied by gravity and paragraph 29 states that the tanks of 240 can be filled with proppant. In regard to claim 51, the power grid is the only energy source mentioned, so it is assumed to provide at least two thirds of the total horsepower required. The above discussion of claim 44 is seen to contain all of the limitations of claim 52. In regard to claim 53, the use of proppant is discussed in paragraph 31. In regard to claim 54, the power grid is the only energy source mentioned, so it is assumed to provide at least two thirds of the total horsepower required. In regard to claim 55, pumping grid 218 comprises a plurality of pumps. In regard to claim 56, paragraph 8 states that the power grid is connected to the blending modules, the liquid additive pumps and the pumping grids. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 41 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Surjaatmadja in view of US Pre-Grant Publication 2007/0201305 to Heilman et al. (hereafter “Heilman”).
As discussed above, Surjaatmadja discloses a fracturing operation with a power grid used to supply power to both the down hole pumps and the blending units for the fracturing fluid. Surjaatmadja does not mention using visual depictions of the amount of solid material in the storage unit or providing an alert when the material in the storage unit reaches a threshold level. Heilman discloses a method of performing a well treatment operation comprising having a solid material (paragraph 24) in a storage unit (106), transferring the solid material from the storage unit using gravity (“Gravity can be the substantial means of delivering proppant from the proppant tank”, paragraph 24), using a blender (105) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 26), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). Paragraph 34 states:
 “The central control system can also be used to monitor equipment health and status. Simultaneously with the manufacture of a well treatment fluid, the control system can report the quantity and rate usage of each component comprising the fluid. For instance, the rate or total amount of proppant, chemicals, water, or electricity consumed for a given well in an operation over any time period can be immediately reported both during and after the operation. This information can be coordinated with cost schedules or billing schedules to immediately compute and report incremental or total costs of operation.” This is seen as a teaching of alerting the user when the levels of material pass a threshold and providing a visual depiction of the amounts remaining. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Heilman to modify the fracturing method of Surjaatmadja by using visual depictions and alerts to the user based on the amount of materials left in storage of the device to ensure continuous operation. 

Double Patenting
The April 18, 2022 terminal disclaimers have overcome the earlier double patenting rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993